Title: To Thomas Jefferson from Henry Dearborn, 16 April 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir,
              War Department. 16th. April 1802.
            I take the liberty of proposing the following gentlemen as Ensigns in the Regiments of Infantry, in the service of the United States: (viz)
            
              
                Simeon Knight
                Vermont
                1st.
                Regiment
              
              
                Joseph Dorr
                ditto.
                1st.
                ditto.
              
              
                George T. Ross
                Pennsyla.
                2d.
                ditto.
              
            
            Accept, Sir, the assurances of my high respect
            H. Dearborn
          